In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00094-CV
        ______________________________


           BILLY ELDRIDGE, Appellant

                         V.

        STEPHANIE ELDRIDGE, Appellee




   On Appeal from the 336th Judicial District Court
               Fannin County, Texas
           Trial Court No. PO-10-39692




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                  MEMORANDUM OPINION

       Billy Eldridge has filed an appeal. He is not indigent, but has not requested or paid (or

made arrangements to pay) for a clerk’s record. Thus, a clerk’s record has not been prepared or

filed. Eldridge has also not filed a reporter’s record in this appeal and has not paid the filing fee

with this Court. On October 18, 2010, we sent a letter to counsel pointing out that the record was

thirty days overdue and that the fees had not been paid and warning that, if action was not taken

within ten days to prosecute this appeal with effect, it would be subject to dismissal pursuant to

TEX. R. APP. P. 42.3(c).

       Twenty days has now elapsed, and we have received no response.

       We dismiss the appeal for want of prosecution.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:        November 15, 2010
Date Decided:          November 16, 2010




                                                 2